kevin dewitt skaggs petitioner v commissioner of internal revenue respondent docket no filed date p was convicted of several felony offenses after being taken into the custody of the kansas department of corrections p was transferred to a state hospital to receive mental healthcare while incarcerated he resided in the state hos- pital throughout while in the hospital p earned wages p claimed the earned_income_tax_credit eitc on hi sec_2015 income_tax return under sec_32 income earned while an inmate in a penal institution is excluded for the purpose of determining eligibility for the eitc held p was an inmate during the time he was confined to the state hospital held further the state hospital in which p served a portion of his sentence was a penal institution held fur- ther p’s income from is not taken into account for the purpose of determining eligibility for the eitc kevin dewitt skaggs pro_se douglas s polsky and randall l eager jr respondent for opinion buch judge this deficiency case comes before the court as the result of a timely petition filed by kevin dewitt skaggs the commissioner has moved for summary judg- ment on the sole issue in this case whether mr skaggs is entitled to the earned_income_tax_credit eitc the commis- sioner argues that mr skaggs was an inmate in a penal institution for all of and as a result any income from that period is excluded for the purpose of determining eligi- bility for the eitc mr skaggs argues that he was a patient rather than an inmate and that the facility in which he resided was a hospital rather than a penal institution the commissioner contends that there is no genuine dispute of material fact and that he should prevail as a matter of law we agree and find in favor of the commissioner background in mr skaggs was sentenced to months in prison after being convicted of several felony offenses he was taken into the custody of the kansas department of correction sec_368 united_states tax_court reports soon after and remains in its custody to this day his earliest release date is may from mid-2012 to mid-2016 mr skaggs resided in the larned state hospital his initial transfer was recorded in the kansas department of corrections physical location his- tory as an inter-facility movement from the larned correctional mental health facility to the larned state hos- pital the larned state hospital is the home of the state security hospital which was established to treat mentally ill inmates and those committed by the state and to hold them in custody kan stat ann sec supp during mr skaggs earned_income from working part time performing custodial duties for the hospital mr skaggs filed a tax_return for reporting dollar_figure in income including dollar_figure in taxes withheld by his employer mr skaggs also claimed an eitc of dollar_figure on hi sec_2015 return for a total refund of dollar_figure on date the commissioner sent mr skaggs a notice_of_deficiency denying his claimed eitc and determining that his income for is not counted for the purpose of the eitc because he was an inmate for all of the commissioner determined a dollar_figure deficiency and withheld mr skaggs’ refund while residing in kansas mr skaggs filed a timely peti- tion to challenge the commissioner’s determination he argues that he was a patient and not an inmate during the tax_year and is entitled to the eitc in his petition mr skaggs asserts that during his time at the larned state hos- pital he ceased to be an inmate and that the hospital was not a penal institution mr skaggs makes two claims in sup- port of his position that he was not an inmate during first he argues that he was not treated like an inmate and second he argues that his wages were not treated like the wages of an inmate in the custody of the kansas department of corrections mr skaggs asserts that he was subject_to fewer restrictions than an inmate according to mr skaggs he was able to wear his own clothes rather than those issued by an institution and he had a greater opportunity to communicate with the outside world than inmates in the cus- tody of the kansas department of corrections mr skaggs also contends that his wages were not subject_to the restric- tions and mandatory deductions of the earnings_of inmates in kansas correctional facilities he argues that these dif- skaggs v commissioner ferences in his treatment are evidence that he was not an inmate the commissioner filed a motion for summary_judgment under rule mr skaggs filed a response discussion in considering a motion for summary_judgment under rule the court must view all facts in the light most favorable to the nonmoving party 79_tc_340 78_tc_412 the motion can be granted only if there are no gen- uine disputes of material fact and if the moving party is enti- tled to a judgment in its favor as a matter of law rule b sec_32 governs the eitc under sec_32 income earned while an inmate in a penal institution is not included in income for the purpose of the eitc neither the statute nor the regulations define the term inmate or penal institution for the purpose of the eitc moreover no other section of the internal_revenue_code offers a definition of the term inmate or penal institution when defining a term used in a statute we must whenever possible use the ordinary everyday meaning of that term 331_us_1 black’s law dictionary 9th ed defines an inmate as a person confined in a prison hospital or similar institution this definition is similar to that in merriam-webster’s collegiate dictionary 10th ed which defines an inmate as a person confined as in a prison or hospital notably both sources specifically include those confined to hospitals in the definition of inmate dictionary definitions for the term penal institution are also instructive in its definition for the term penal institu- tion black’s law dictionary directs readers to the term prison the term prison is defined as a state or federal facility of confinement for convicted criminals-esp felons id pincite merriam-webster’s collegiate dictionary does not include a definition of penal institution but define sec_1 unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the inter- nal revenue code in effect for the year in issue united_states tax_court reports a prison as a place of confinement esp for lawbreakers merriam-webster’s collegiate dictionary 10th ed during mr skaggs was confined to the larned state hospital he asserts that while confined there he was no longer an inmate for the purpose of the eitc but his records within the kansas criminal justice information system show his transfer to the larned state hospital as an inter-facility movement rather than a release additionally mr skaggs asserts that because he was not subject_to some of the same restrictions as inmates in kansas correctional facilities he was not an inmate this contention however gives little insight into his status as an inmate inmates are frequently treated differently according to any number of factors mr skaggs also argues that the larned state hospital is not a penal institution his chief evidence for this contention is that the larned state hospital and the state security hos- pital are not list of correctional institution s in kan stat ann sec included the in the statutes that govern the state security hospital dem- onstrate that it is in fact a penal institution the larned state hospital is the home of the state security hospital id sec the state security hospital was established with the purpose of holding in custody examining treating and caring for such mentally ill persons as may be committed or ordered to the state security hospital by courts of criminal jurisdiction or inmates with mental illness who are trans- ferred for care or treatment to the state security hospital from a correctional institution id a patient or inmate can be transferred to the state security hospital if it is deter- mined that the patient is suffering from mental illness and is either a risk to other patients or a security risk generally or has been charged or convicted of felony crimes and there- fore is unable to receive proper care or treatment in a facility other than the state security hospital id sec patients admitted directly to the state security hospital are kept in quarters separate from those of inmates transferred from penal institutions id an inmate’s sentence is not tolled during his or her time in the state security hos- pital and inmates can be treated at the state security hospital only during their sentence id sec finally an inmate can be released from the state security skaggs v commissioner hospital only once his or her sentence is over id if an inmate is no longer in need of treatment and has not com- pleted his or her sentence that inmate must be returned to the custody of the secretary of the department of correc- tions id the state security hospital serves two purposes it is a mental healthcare facility and it is a facility that holds inmates in need of treatment in holding those inmates it continues to deprive them of their liberty as punishment for their crimes the state security hospital steps into the shoes of the prison while providing treatment when the inmate is no longer in need of treatment he or she is transported back to the prison inmates receive credit for time served while in the state security hospital as well as necessary mental healthcare that cannot be provided anywhere else in the kansas correctional system although the state security hos- pital is not included in the list of correctional institutions it is a penal institution because inmates are still undergoing punishment for a crime while they receive treatment finally mr skaggs contends that he was not a participant in a prison work program this is irrelevant for the purpose of determining whether the resulting income was includable for the purpose of determining eligibility for the eitc we have previously held that the source of the income including whether the employer was a government_entity or private company and the location of performance of services for which the income was paid is irrelevant for the purpose of determining eligibility for the eitc rogers v commissioner tcmemo_2004_245 88_tcm_393 wil- son v commissioner tcmemo_2001_139 81_tcm_1745 for the foregoing reasons the commissioner’s motion for summary_judgment will be granted an appropriate order and decision will be entered f
